Citation Nr: 9917339	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  90-50 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to restoration of service connection for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1955 to August 1977.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1989 rating decision of the 
Los Angeles, California, Regional Office (RO) which, in 
pertinent part, denied restoration of service connection for 
tinnitus and a total rating for compensation purposes based 
on individual unemployability.  In April 1989, the veteran 
submitted a notice of disagreement.  In July 1989, the RO 
issued a statement of the case to the veteran and his 
accredited representative.  In July 1989, the veteran 
submitted a substantive appeal.  In October 1989, the veteran 
was afforded a hearing before a Department of Veterans 
Affairs (VA) hearing officer.  In July 1990, the Board 
restored service connection for tinnitus upon its finding 
that the RO had not afforded the veteran due process in its 
severance action and remanded the issue of the veteran's 
entitlement to a total rating for compensation purposes based 
on individual unemployability to the RO for additional 
action.  

On August 13, 1990, the RO implemented the Board's decision 
and restored service connection for tinnitus evaluated as 10 
percent disabling.  On the same day, the RO proposed to again 
sever service connection for tinnitus.  The veteran was 
informed in writing of the proposed action and his appellate 
rights in September 1990.  In October 1990, the veteran 
submitted a notice of disagreement with the proposed 
severance.  In November 1990, the RO effectuated the proposed 
severance.  In June 1991, the Board remanded the veteran's 
claims for additional action.  

In September 1992, the RO issued a supplement statement of 
the case to the veteran and his accredited representative 
which addressed the issue of restoration of service 
connection for tinnitus.  In August 1994, the Board remanded 
the veteran's claims to the RO for additional action.  

In March 1997, the RO, in pertinent part, granted a total 
rating for compensation purposes based on individual 
unemployability and effectuated the award as of October 14, 
1992.  In August 1997, the veteran submitted a notice of 
disagreement with that portion of the March 1997 rating 
decision which assigned an effective date of October 14, 1992 
for the award of a total rating for compensation purposes 
based on individual unemployability.  In November 1997, the 
RO issued a statement of the case to the veteran and his 
accredited representative which addressed the issue of an 
effective date prior to October 14, 1992 for the award of a 
total rating for compensation purposes based on individual 
unemployability.  The veteran has been represented throughout 
this appeal by the Disabled American Veterans.  

The Board observes that the veteran did not perfect a 
substantive appeal from that portion of the March 1997 rating 
decision which assigned an effective date of October 14, 1992 
for the award of a total rating for compensation purposes 
based on individual unemployability.  Therefore, the issue of 
an effective date prior to October 14, 1992 for the award of 
a total rating for compensation purposes based on individual 
unemployability is not before the Board for appellate review 
and will not be addressed below.  The United States Court of 
Appeals for Veterans Claims (Court) has established that 
jurisdiction does matter.  See Roy v. Brown, 5 Vet. App. 554 
(1993); Rowell v. Principi, 4 Vet. App. 9 (1993). 

The veteran may have submitted an informal claim for special 
monthly compensation based on the need for regular aid and 
attendance or at the housebound rate.  It appears that the RO 
has not had an opportunity to act upon the informal claim.  
Absent an adjudication, a notice of disagreement, a statement 
of the case, and a substantive appeal, the Board does not 
have jurisdiction over the issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, the Board cannot have jurisdiction of the issue.  
38 C.F.R. § 19.13 (1998).  The Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for appropriate action.  Black v. Brown, 10 Vet. App. 279 
(1997).  If the veteran wishes to appeal from the decision, 
he has an obligation to file a timely notice of disagreement 
and a timely substantive appeal following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (1998).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  In July 1982, the RO established service connection for 
tinnitus based upon the report of an April 1982 VA 
examination for compensation purposes which reflected the 
onset of tinnitus and other audiological findings consistent 
with a history of inservice acoustical trauma.  

3.  In November 1990, the RO severed service connection for 
tinnitus upon its unsubstantiated determination that the 
disability was attributable to the veteran's post-service 
October 1981 head trauma.  

4.  The evidence of record does not establish that the award 
of service connection for tinnitus was clearly and 
unmistakably erroneous.  


CONCLUSION OF LAW

Service connection for tinnitus was erroneously severed.  38 
C.F.R.§ 3.105(d) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Historical Review

The veteran's service medical records make no reference to 
tinnitus.  A March 1960 Air Force treatment entry notes that 
the veteran was struck in the head with a garbage can.  A May 
1971 hospital summary indicates that the veteran's military 
occupation was aircraft flight line mechanic.  The report of 
an April 1975 retirement physical examination states that the 
veteran reported sustaining a head injury in a 1956 
automobile accident.  At his May 1977 physical examination 
for service separation, the veteran exhibited bilateral 
hearing loss disability for VA purposes.  In April 1978, the 
RO established service connection for right ear hearing loss 
disability.  

VA clinical documentation dated in November 1981 notes that 
the veteran complained of decreased right ear hearing acuity 
and buzzing.  Treating VA medical personnel observed that the 
veteran had been involved in an October 11, 1981 motor 
vehicle accident; lost consciousness; and sustained a 
probable basilar skull fracture with a right temporal 
fracture area fracture.  A contemporaneous computerized 
tomographic study of the skull revealed no fractures or other 
abnormalities.  An impression of a post-concussion syndrome 
with questionable VIII nerve dysfunction was advanced.  A 
November 1981 VA audiological evaluation relates that the 
veteran complained of reduced right ear hearing acuity since 
the October 1981 motor vehicle accident.  In a December 1981 
informal claim for service connection, the veteran advanced 
that service connection was warranted for left ear hearing 
loss disability with tinnitus in light of his work on Air 
Force flight lines.  

At an April 1982 VA examination for compensation purposes, 
the veteran complained of reduced hearing acuity since 1976 
and "continuous noise" in the right ear since October 1981.  
He reported that he had a twenty year inservice history of 
significant noise exposure incurred while working on jet 
flight lines and in auto body shops.  The veteran stated 
further that he had sustained a skull fracture in an October 
1981 motor vehicle accident.  On examination, the veteran 
exhibited severe right ear sensorineural hearing loss 
disability, mild left ear high frequency hearing loss 
disability, and severe right ear tinnitus.  The VA examiner 
commented that the "configuration suggests acoustic 
trauma."  

In July 1982, the RO established service connection for 
tinnitus and assigned a 10 percent evaluation for that 
disability.  The award was specifically based upon the report 
of the April 1982 VA examination for compensation purposes.  

In a July 1983 rating decision, the RO proposed to sever 
service connection for tinnitus as the "rating of 7-13-82 
was clearly and unmistakably in error in granting [service 
connection] for tinnitus, first shown following intercurrent 
severe head injury."  The RO stated that:

Rating of 7-13-82 granted [service 
connection] for tinnitus 10% ... based on 
[the April 1982 VA examination for 
compensation purposes] ...  However, [VA 
outpatient treatment records] from 
10-20-81 to 1-14-82 and [the October 1981 
VA hospital summary], which were of 
record, showed [the veteran] had a 
basilar and right temporal frontal skull 
fracture with loss of consciousness in an 
auto accident in 10-81, with dizziness, 
vertigo, tinnitus, and severe hearing 
loss right ear, immediately thereafter.  
[The veteran's service medical records 
and a February 1978 VA examination for 
compensation purposes] showed no evidence 
of tinnitus.  

In December 1983, the RO effectuated the proposed severance 
of service connection.  In July 1990, the Board restored 
service connection for tinnitus upon its findings that the RO 
did not inform the veteran of either the proposed severance 
of service connection for tinnitus or the actual severance of 
service connection.  

In an August 13, 1990 rating decision, the RO implemented the 
Board's restoration of service connection for tinnitus.  In a 
second August 13, 1990 rating decision, the RO proposed to 
again sever service connection for tinnitus.  The RO stated 
that:

As the evidence shows clear and 
unmistakable error in granting service 
connection for tinnitus ... in [the] rating 
decision of 7/13/92.  The veteran's 
tinnitus was a residual of his skull 
fracture and unrelated to 
service-connected hearing loss.  

In September 1990, the veteran was informed in writing of the 
proposed severance and his appellate rights.  In November 
1990, the RO implemented the proposed severance.  


II.  Analysis

Generally, service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The provisions of 38 C.F.R.§ 3.105 (1998) direct, in 
pertinent part, that:

(d)	Severance of service connection.  
Subject to the limitations contained in 
§§ 3.114 and 3.957, service connection 
will be severed only where evidence 
establishes that it is clearly and 
unmistakably erroneous (the burden of 
proof being upon the Government).  (Where 
service connection is severed because of 
a change in or interpretation of a law or 
Department of Veterans Affairs issue, the 
provisions of § 3.114 are for 
application.)  A change in diagnosis may 
be accepted as a basis for severance 
action if the examining physician or 
physicians or other proper medical 
authority certifies that, in the light of 
all accumulated evidence, the diagnosis 
on which service connection was 
predicated is clearly erroneous.  This 
certification must be accompanied by a 
summary of the facts, findings, and 
reasons supporting the conclusion.  When 
severance of service connection is 
considered warranted, a rating proposing 
severance will be prepared setting forth 
all material facts and reasons.  The 
claimant will be notified at his or her 
latest address of record of the 
contemplated action and furnished 
detailed reasons therefor and will be 
given 60 days for the presentation of 
additional evidence to show that service 
connection should be maintained.  Unless 
otherwise provided in paragraph (i) of 
this section, if additional evidence is 
not received within that period, final 
rating action will be taken and the award 
will be reduced or discontinued, if in 
order, effective the last day of the 
month in which a 60-day period from the 
date of notice to the beneficiary of the 
final rating action expires.  

The Court has clarified that:

Once service connection has been granted, 
38 C.F.R. § 3.105(d) (1991) provides that 
it can be withdrawn, but only after 
certain procedural safeguards have been 
complied with and the Secretary overcomes 
a high burden of proof ...   In effect, 
§ 3.105(d) places at least as high a 
burden of proof on the VA when it seeks 
to sever service connection as § 3.105(a) 
places upon an appellant seeking to have 
an unfavorable previous determination 
overturned.  Baughman v. Derwinski, 1 
Vet. App. 563, 566 (1991).  

The Board observes that the veteran sustained both inservice 
acoustical trauma and head trauma and a post-service head 
injury.  Service connection has been in effect for right ear 
hearing loss disability since April 1978.  In July 1982, the 
RO established service connection for tinnitus upon the 
report of the April 1992 VA examination for compensation 
purposes.  The examination findings reflect that the veteran 
complained of severe tinnitus; reported a long inservice 
history of acoustical trauma; and exhibited tinnitus and 
other audiological findings indicative of a history of 
acoustical trauma.  In November 1990, the RO severed service 
connection for tinnitus upon its unsupported lay 
determination that the veteran's tinnitus must be attributed 
to his post-service October 1981 head trauma rather than his 
inservice acoustical trauma and/or head trauma.  The RO 
neither identified nor apparently sought any competent 
medical evidence to support its determination.  Such evidence 
is necessary in order to establish that the award of service 
connection for tinnitus was clearly and unmistakably 
erroneous and allow for severance under the provisions of 38 
C.F.R.§ 3.105(d) (1998).  In the absence of such findings, 
the Board concludes that severance of service connection for 
tinnitus was improper.  Accordingly, the benefit sought on 
appeal is granted.  


ORDER

Service connection for tinnitus is restored.  


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals


 

